Name: Commission Regulation (EEC) No 2971/76 of 7 December 1976 amending Regulations (EEC) No 315/68 and (EEC) No 537/70 as regards the quality standards for bulbs of Iris danfordiae and Iris reticulata
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural structures and production;  plant product;  trade;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31976R2971Commission Regulation (EEC) No 2971/76 of 7 December 1976 amending Regulations (EEC) No 315/68 and (EEC) No 537/70 as regards the quality standards for bulbs of Iris danfordiae and Iris reticulata Official Journal L 339 , 08/12/1976 P. 0017 - 0017 Finnish special edition: Chapter 3 Volume 7 P. 0204 Greek special edition: Chapter 03 Volume 16 P. 0177 Swedish special edition: Chapter 3 Volume 7 P. 0204 Spanish special edition: Chapter 03 Volume 11 P. 0082 Portuguese special edition Chapter 03 Volume 11 P. 0082 COMMISSION REGULATION (EEC) No 2971/76 of 7 December 1976 amending Regulations (EEC) No 315/68 and (EEC) No 537/70 as regards the quality standards for bulbs of Iris danfordiae and Iris reticulata THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage (1), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 315/68 of 12 March 1968 fixing quality standards for flowering bulbs, corms and tubers (2), as last amended by Regulation (EEC) No 949/75 (3), and in particular Article 2 (2) thereof, Whereas Regulation (EEC) No 315/68 fixed the quality standards for flowering bulbs, corms and tubers ; whereas experience shows that, having regard to the production techniques currently in use and to the cultivars and hybrids of Iris reticulata on the market, it is necessary to adjust the minimum sizes for the bulbs of Iris danfordiae and Iris reticulata; Whereas Commission Regulation (EEC) No 537/70 of 23 March 1970 (4) authorized Member States to take measures derogating from certain requirements of the quality standards applicable to exports to non-member countries of flowering bulbs, corms and tubers ; whereas, as regards Iris reticulata, the commercial requirements of certain non-member countries have come into line with those existing within the Community ; whereas the authorization given to Member States in respect of the product in question should therefore be withdrawn; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, HAS ADOPTED THIS REGULATION: Article 1 In the table appearing in Chapter III of the Annex to Regulation (EEC) No 315/68: - on the line relating to Iris danfordiae: - the figure "4 75 cm" in the minimum size column is replaced by "5 70 cm", - the size gradings "4 75 to 5 75" and over are replaced by the entry "nil"; - on the line relating to Iris reticulata, the words "its cultivars and hybrids" are added to the column "Botanical description of the product". Article 2 1. In Article 1 of Regulation (EEC) No 537/70, the words "Iris reticulata" are deleted. 2. In the Annex to Regulation (EEC) No 537/70, the provisions concerning Iris reticulata are deleted. Article 3 This Regulation shall enter into force on 1 July 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 55, 2.3.1968, p. 1. (2)OJ No L 71, 21.3.1968, p. 1. (3)OJ No L 91, 12.4.1975, p. 14. (4)OJ No L 67, 24.3.1970, p. 10.